t c memo united_states tax_court meredith shirley a white petitioners v commissioner internal revenue respondent docket no filed date meredith white and shirley a white pro sese mary ann waters for respondent memorandum opinion chiechi judge respondent determined deficiencies in petitioners’ federal_income_tax tax for and in the amounts of dollar_figure dollar_figure and dollar_figure respectively the issues remaining for decision’ are ‘petitioners concede or do not dispute the determinations in continued - are petitioners entitled to the depreciation_deductions claimed in schedules c of their returns for the years at issue we hold that they are not are petitioners entitled to the repair and maintenance expense deductions claimed in schedules c of their and returns we hold that they are not background many of the facts have been deemed stipulated for purposes of this case pursuant to rule f petitioners resided in montgomery west virginia at the time the petition was filed petitioners timely filed joint returns form sec_1040 for the years at issue on date petitioners purchased lot sec_31 sec_32 sec_33 and sec_34 sec_5 adena village located in mt carbon west vir- ginia for dollar_figure they personally constructed a building building on those lots having spent dollar_figure during and ' continued the notice_of_deficiency notice with respect to the deduc- tions that they claimed in schedule c of their tax_return return for dollar_figure of personal life_insurance premiums and for dollar_figure of alleged pension and profit-sharing_plan contributions and the respective charitable_contribution deductions that they claimed in schedules c of their and returns that should have been reported in schedules a itemized_deductions of those returns all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code in effect for the years at issue - - dollar_figure during for materials used in that construction in date approximately one-half of the building was placed_in_service as a car wash known as sand m auto cleaning service car wash business during petitioners had no employees and operated their car wash business themselves petitioners first claimed a depreciation deduction with respect to the building in their return they determined the depreciation_deductions claimed in that and subsequent returns including their returns for the years at issue on the basis of a claimed original cost_basis in the building of dollar_figure that claimed basis represented the fair_market_value of the building including the cost of the materials and petition- ers’ labor as estimated in by petitioners anda friend during petitioners expended dollar_figure to purchase and install two doors and four pieces of glass into by 96-inch openings in the portion of the building that they were not using as a car wash unfinished portion of the building during petitioners spent dollar_figure on additional construction with respect to the unfinished portion of the building the unfinished portion of the building was not finished during the years at issue as of the date of the trial that portion of the building was still under construction and had never been used or rented petitioners intend to finish the unused portion of the building when they have enough money to do so when that portion of the q4e- building is finished petitioners plan to use it as a store in which to sell automobile products petitioners deducted the amounts that they spent during and on the unfinished portion of the building as repairs and maintenance in schedules c of their and returns during petitioner shirley a white was employed by c p telephone west virginia and received an annual salary of dollar_figure during that year petitioner meredith white was employed by the city of montgomery west virginia and received an annual salary of dollar_figure in the notice respondent determined inter alia that petitioners’ cost_basis in the building was dollar_figure and that for purposes of calculating the depreciation_deductions to which petitioners are entitled for the years at issue that basis must be divided in half that is because according to respondent petitioners used only approximately one-half of the building to conduct their car wash business respondent also determined in the notice that the dollar_figure and dollar_figure claimed as repairs and maintenance in schedules c of petitioners’ returns for and respectively are not deductible for those years but must be included as part of their basis in the unfinished portion of the building that was under construction during those years discussion petitioners bear the burden of proving that the determina-- tions in the notice are erroneous see rule a 290_us_111 except for the general vague and conclusory testimony of petitioner meredith white petitioners presented no evidence to support their positions with respect to the issues that remain in this case on the record before us we find that petitioners have failed to establish that they are entitled to the depreciation_deductions claimed in schedules c of their returns for the years at issue ’ we further find on that record that petitioners have failed to establish that they are entitled to deduct dollar_figure and dollar_figure for and respectively which they expended during those years to purchase and install doors and glass in and to undertake additional construction with respect to the unfinished portion of the building to reflect the foregoing and the concessions of the parties decision will be entered under rule -respondent concedes on brief that respondent erroneously calculated the depreciation_deductions to which petitioners are entitled for the years at issue respondent’s concession shall be taken into account in the computations under rule
